NO. 07-07-0410-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

NOVEMBER 16, 2007
______________________________

DALE ALAN CURTIS,

									Appellant

V.

WILLIAM J. KOUNTZ, et al.,

									Appellees
 _________________________________

FROM THE 172nd DISTRICT COURT OF JEFFERSON COUNTY;

NO. E-172991; HONORABLE DONALD FLOYD, JUDGE
_______________________________

MEMORANDUM OPINION
_______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
	Dale Alan Curtis, appellant, appealed from a final judgment of the trial court.  We
dismiss the appeal.
	The clerk's record was filed with this court on September 24, 2007.  No reporter's
record was filed.  Appellant's brief, therefore, was due on October 24, 2007.  By letter
dated October 31, 2007, we notified appellant that the due date for the brief had passed,
that the brief had not been filed and that no motion for extension of time to file the brief had
been received by the court.  Citing Texas Rule of Appellate Procedure 38.8, we also
informed appellant that the appeal would be subject to dismissal unless a response
reasonably explaining his failure to file a brief was filed by November 12, 2007.  To date,
appellant has filed neither a response to the court's October 31st letter, a brief nor a motion
requesting an extension of the lapsed deadline.   
	Accordingly, we dismiss the appeal for want of prosecution.  Tex. R. App. P.
38.8(a)(1); 42.3(b).
 
							Brian Quinn
						          Chief Justice

prises,
Inc. filed a notice of appeal on November 18, 2003.  According to the pertinent district
clerk, appellant did not submit a written designation for the record or pay or make
arrangements to pay for the record under Texas Rule of Appellate Procedure 35.3(a)(2). (1) 
Nor did he file an affidavit of indigence per Texas Rule of Appellate Procedure 20.1.  By
letter from this Court dated December 30, 2003, we informed counsel for appellant that
"unless appellant files proof with this court by January 9, 2004, that this requirement
(arrangements for payment of the record) has been satisfied . . . the cause will be
dismissed for want of prosecution . . . ."  Tex. R. App. P. 42.3(c).  The deadline lapsed, and
the proof required was not received. 
	Accordingly, we dismiss the appeal pursuant to Texas Rule of Appellate Procedure
42.3(c). 
 
							Per Curiam
 
 
1. The court reporter has also indicated that appellant has yet to file a written designation for the record
or pay or make arrangements to pay for the record.